                  Case 1:02-cv-04431-WHP Document 138 Filed 09/23/20 Page 1 of 1




                                          J e n n i fer M . K i n sley , E sq .
                                           The Law Office of Jennifer M. Kinsley
                                                  Post Office Box 19478
                                                  Cincinnati, Ohio 45219
                                                      (513) 708-2595
                                               kinsleylawoffice@gmail.com

                                                         September 22, 2020

         Via CM/ECF

         Hon. William H. Pauley, III
         Southern District of New York
         United States Courthouse
         500 Pearl Street
         New York, NY 100070

                Re:     725 Eatery Corp. and 689 Eatery Corp. v. City of New York, No. 02 CV 4431
                        (“Action No. 1”)

                              Request for Removal from Docket re: Daniel Silver, Esq.

         Dear Judge Pauley:

                 I am writing in my capacity as Of Counsel to law firm of Silver & Silver LLP to regrettably
         inform you of the death of Daniel Silver, Esq., who served as counsel for 725 Eatery Corp. and
         689 Eatery Corp. in Action No. 1 referenced above. In light of Mr. Silver’s passing, I will now
         serve as lead counsel for these parties, and Mitchell Schuster and Amit Shertzer of the law firm
         Meister, Seelig & Fein LLP will serve as local counsel for these parties. By this letter, I regretfully
         request that the Court remove Daniel Silver’s name from the docket and also cease sending emails
         to him. Accordingly, please remove the address daniel@lawsilver.com from all future email
         communications/notifications.

                 Thank you in advance for your assistance in this time of loss.
Application granted. Having been notified of
Mr. Silver's death, this Court directs the Clerk of   Very truly yours,
Court to terminate his appearance on the
docket. The Clerk of Court shall also terminate        /s/ Jennifer M. Kinsley
Mr. Silver's appearance on the docket of the          JENNIFER M. KINSLEY
following related cases: 02cv4432, 02cv8333, and      Counsel for Plaintiffs 725 Eatery Corp.
                                                      And 689 Eatery Corp.
18cv3732.

         cc:    All Counsel (via CM/ECF)


                                  Dated: September 23, 2020
                                        New York, New York
